*212Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dianna Peterman and B.P., a minor child, appeal the district court’s order denying relief on them 42 U.S.C. § 1988 (2006) complaint and remanding child custody proceedings to state court. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Peterman v. Causey, No. 5:13-cv-00029-RLV, 2013 WL 878308 (W.D.N.C. Mar. 8, 2013). We also deny Peterman’s motion for a stay of the state court proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.